DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 4, 2021 and February 14, 2022 have been considered by the examiner.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Kang et al (U.S. Patent Publication 2017/0146776).
With regard to independent claim 1, Kang et al teaches an optical imaging system comprising (Figure 1): a first lens (Figure 1, element I) having a positive refractive power (page 2, paragraph [0039]) and a convex object-side surface (page 2, paragraph [0039]); a second lens (Figure 1, element II) having a negative refractive power (page 2, paragraph [0040]), a convex object-side surface, and a concave image-side surface (page 2, paragraph [0040]); a third lens (Figure 1, element III) having a negative refractive power (page 2, paragraph [0041]); a fourth lens (Figure 1, element IV) having a refractive power (page 2, paragraph [0042]); a fifth lens (Figure 1, element V) having a negative refractive power (page 2, paragraph [0043]); and a sixth lens (Figure 1, element VI) having a positive refractive power (page 2, paragraph [0044]), wherein the first to sixth lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system, and the first to sixth lenses are the only lenses having a refractive power in the optical imaging system (Figure 1).
With regard to dependent claim 2, Kang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the first lens has a convex image- side surface (page 3, Table 2, data for S2).
With regard to dependent claim 3, Kang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the third lens has a concave image-side surface (page 3, Table 2, data for S6).
With regard to dependent claim 4, Kang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fourth lens has a convex object-side surface (page 3, Table 2, data for S8).
With regard to dependent claim 5, Kang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fifth lens has a concave object-side surface (page 3, Table 2, data for S10).
With regard to dependent claim 6, Kang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fifth lens has a concave image-side surface (page 3, Table 2, data for S11).
With regard to dependent claim 7, Kang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the sixth lens has a convex object-side surface (page 3, Table 2, data for S12).
With regard to dependent claim 8, Kang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the sixth lens has a convex image-side surface (page 3, Table 2, data for S13).
With regard to dependent claim 9, Kang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression: 0.7 < TL/f< 1.0, as defined (page 3, Table 2, sum of data for T and paragraph [0064]).
With regard to dependent claim 10, Kang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression: 0.15 < R1/f < 0.32, as defined (page 3, Table 2, data for R1 and paragraph [0068]).
With regard to dependent claim 11, Kang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression: -3.5 < f/f2 < -0.5, as defined (page 3, Table 2 and paragraph [0068]).
With regard to dependent claim 12, Kang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression: 0.1 < d45/TL < 0.32 , as defined (page 3, Table 2, data for T9 and sum of data for T).
With regard to dependent claim 13, Kang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression: 1.6 < Nd6 < 1.75, as defined (page 3, Table 2, Nd data for lens VI).

	
Claims 1-5, 7, 11 and 14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Tang et al (U.S. Patent Publication 2014/0111876).
With regard to independent claim 1, Tang et al teaches an optical imaging system comprising (Figure 5): a first lens (Figure 1, element 310) having a positive refractive power (page 8, paragraph [0096], lines 1-2) and a convex object-side surface (page 8, paragraph [0096], line 2); a second lens (Figure 5, element 320) having a negative refractive power (page 8, paragraph [0097], lines 1-2), a convex object-side surface, and a concave image-side surface (page 8, paragraph [0097], lines 2-4); a third lens (Figure 5, element 330) having a negative refractive power (page 8, paragraph [0098], lines 1-2); a fourth lens (Figure 5, element 340) having a refractive power (page 8, paragraph [0099], lines 1-2); a fifth lens (Figure 5, element 350) having a negative refractive power (page 8, paragraph [0100], lines 1-2); and a sixth lens (Figure 5, element 360) having a positive refractive power (page 8, paragraph [0101], lines 1-2), wherein the first to sixth lenses are sequentially disposed in ascending numerical order from an object side of the optical imaging system toward an imaging plane of the optical imaging system, and the first to sixth lenses are the only lenses having a refractive power in the optical imaging system (Figure 5).
With regard to dependent claim 2, Tang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the first lens has a convex image-side surface (page 8, paragraph [0096], lines 3-4).
With regard to dependent claim 3, Tang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the third lens has a concave image-side surface (page 8, paragraph [0097], lines 3-4).
With regard to dependent claim 4, Tang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fourth lens has a convex object-side surface (page 8, paragraph [0099], lines 2-3).
With regard to dependent claim 5, Tang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the fifth lens has a concave object-side surface (page 8, paragraph 0100], lines 2-3).
With regard to dependent claim 7, Tang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system wherein the sixth lens has a convex object-side surface (page 8, paragraph [0101], lines 2-3).
With regard to dependent claim 11, Tang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression: -3.5 < f/f2 < -0.5, as defined (page 8, Table 5, data for f and Focal length data for Lens 2).
With regard to dependent claim 14, Tang et al teaches all of the claimed limitations of the instant invention as outlined above with respect to independent claim 1, and further teaches such an optical imaging system satisfying the conditional expression: 2.0 < f/EPD < 2.7, as defined (page 8, Table 5, Fno data).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Chen (U.S. Patent Publication 2016/0004039) and Chen et al (U.S. Patent Publication 2016/0216479) both teach optical lens assemblies consisting of six lenses.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DARRYL J COLLINS whose telephone number is (571) 272-2325. The examiner can normally be reached M-Th 5:30 a.m. - 4:00 p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky L Mack can be reached on 571-272-2333. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DARRYL J COLLINS/Primary Examiner, Art Unit 2872                                                                                                                                                                                                        
15 November 2022